Citation Nr: 1017109	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for vertigo, claimed as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) with panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision in which the RO, inter 
alia, denied service connection for vertigo claimed as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) with panic disorder.  In September 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in November 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2005.

In March 2008, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  

In June 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington 
D.C., for further development.  After accomplishing the 
development, the AMC continued the denial of the claim as 
reflected in an October 2009 supplemental SOC (SSOC), and 
returned the matter to the Board.

In September 2008,  the Veteran's representative submitted 
additional medical evidence directly to the Board (i.e. a 
copy of  the report of a September 2008 VA compensation and 
pension examination performed at the Providence VA Medical 
Center pursuant to an August 2008 AMC examination request), 
along with a waiver of initial RO consideration of the 
evidence.  For unknown reasons, this evidence was not 
considered by the RO/AMC, but is accepted for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2009).  

  
FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran's vertigo is not medically shown to 
have been caused by the Veteran's service connected PTSD with 
panic disorder, and is not directly aggravated by psychiatric 
disability, an uncontroverted medical opinion indicates that 
it is more likely than not that the vertigo is aggravated by 
dizziness caused by medications taken for this disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for secondary service connection for vertigo, on the 
basis of aggravation, are met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran underwent a private otoneurology evaluation in 
May 1996.  He reported that that he fell on ice in January 
1994, striking his right occiput, and that he was imbalanced 
for a few moments, but did not have any vertigo thereafter.  
However, he subsequently began having problems with dizziness 
in 1995.  Examination and videonystagmography were conducted 
and the pertinent impression was possible otolith dysfunction 
or cupulolithiasis as an otogenic source of dizziness and 
imbalance.  The physician noted that the diagnosis was made 
by the observation of paroxysmal vertigo, without nystagmus, 
during the examination. 

The physician added that, because there was a clear-cut delay 
in the onset of the dizziness; because it was so severe as to 
provoke motion sickness; and, because of the absence of any 
evidence of a cervicogenic factor; he thought an otogenic 
source was possible.  The physician also indicated that the 
Veteran's head trauma in 1994 could have caused an otolith 
dysfunction, thus harming the gravitosensitive aspects of the 
labyrinth.

In May 1997, the Veteran was again examined by the same 
physician, with his chief complaint being that his positional 
vertigo was back.  Following examination, the impression was 
active benign paroxysmal positional vertigo (BPPV) due to 
canalothiasis of the left posterior semi-circular canal.  The 
physician added that this recurrence strongly suggested a 
highly recurrent pattern of BPPV, and added that he saw this 
pattern in otolith degenerative illnesses.  He stated that it 
was very possible that the Veteran had an otolith 
degeneration, because he was quite young to have the 
idiopathic form of this disease.

VA medical records from January 1997 to March 2009 reflect 
that the Veteran received ongoing treatment for PTSD with 
panic disorder and was noted to be intolerant to all trials 
of mood stabilizers, low dose neuroleptics and selective 
serotonin reuptake inhibitors (SSRIs).  The records indicate 
that the Veteran reported aggravation of his 
vertigo/dizziness as a result of trying numerous medications 
for his PTSD including, Prozac, Wellbutrin, Serzone, Celexa, 
Topiramate, Lamotrigine and Buspar.  Also, in a February 1998 
letter, a treating VA psychiatrist stated that the Veteran 
was being treated for PTSD with agoraphobia and panic 
disorder and that he had a severe problem with vertigo, which 
had made it difficult for him to tolerate several trials of 
different antidepressants. 
   
Specifically as regards Buspar, a May 2006 VA outpatient 
psychiatry note reflects that the Veteran was encouraged to 
resume a trial of the medication at a low dose.  It was noted 
that he had stopped taking buspar due to lightheadedness.  
Progress notes from July 2006, March 2007, January 2008 and 
February 2008 reflect that the Veteran was still susceptible 
to vertigo if he moved his head too far back or too suddenly, 
especially when combined with taking buspar.  

On September 2008 VA ear, nose and throat (ENT) examination, 
the Veteran reported that his symptoms of vertigo included a 
spontaneous dropping feeling while sitting in a chair.  This 
would last about 3 to 4 seconds during which he felt as if he 
was falling down an elevator shaft.  The Veteran also 
reported dizziness, which he described as the room turning, 
and which the examiner noted was a form of vertigo or 
disorientation in space.  The Veteran indicated that 
movement, such as rolling over in bed, looking up, and 
stooping over would regularly cause a brief episode of 
spinning or turning dizziness.  Physical examination revealed 
that a dynamic visual acuity test was positive and that a 
standard Romberg test was also positive. 

The examiner noted that he took at face value the Veteran's 
complaint that his medications aggravated his dizziness and 
indicated that he understood this to mean that these drugs 
caused a sense of dizziness or lightheadedness, a recognized 
side effect.  The examiner also indicated that the Veteran 
regularly took Buspar, 5 mg b.i.d., which commonly causes 
dizziness as a side effect, and that he also took topiramate 
and amityrptiline, which also causes this side effect.  
Additionally, the examiner noted that the VA outpatient 
records specifically reflected the finding that the Veteran 
was susceptible to vertigo when he moved his head too far 
back or too suddenly, especially when combined with taking 
buspar.  

The examiner indicated that he knew of no direct connection 
between any medications and the aggravation or initiation of 
BPPV.  Thus, it was his opinion that the Veteran's BPPV was 
not directly aggravated by treatment for service connected 
PTSD.  However, the examiner opined that the Veteran's BPPV 
was aggravated by dizziness that was caused by the 
medications used to treat the PTSD.  The examiner noted that 
this observation was supported by the observations in the VA 
outpatient records by the Veteran's treating psychiatrist.  
Thus, the examiner found that it was more likely than not 
that the Veteran's BPPV was aggravated by dizziness caused by 
the medications he takes for PTSD.  

The examiner noted that the Veteran would have been willing 
to have positional testing in order to confirm the diagnosis 
of BPPV but that he could not for medical reasons.  The 
examiner indicated that the Veteran would have had to fast 
prior to positional testing in order to satisfy his surgeon's 
concerns that he might throw up and aspirate material from 
his stomach into his lungs (due to having a prior 
esophagectomy).  However, because of his diabetes, the 
Veteran could not go more than two hours without becoming 
hypoglycemic.  The examiner also indicated that the Veteran 
had had vestibular testing in the past and that he did not 
feel that additional testing would have significantly changed 
his opinion concerning the presence of BPPV.   

On May 2009 VA ENT examination, the examiner noted that the 
Veteran had indicated that he was unable to undergo testing 
for the presence of vertigo due to the risk of aspiration, 
resulting from esophageal reflux, which he had developed 
subsequent to his esophagectomy surgery. 

At the outset, the Board notes that, although the May 2009 VA 
examiner was unable to conduct testing for BPPV, and thus did 
not diagnose the disability, the earlier evidence of record 
reasonably establishes the presence of BPPV, with the 
September 2008 VA examiner specifically indicating that he 
did not feel that additional testing would have significantly 
changed his opinion concerning the presence of the 
disability.  The Board also notes that the evidence of record 
does not support an award of secondary service connection on 
the basis that the Veteran's PTSD with panic disorder has 
caused this current vertigo but instead tends to indicate 
that the vertigo resulted from his head trauma in 1994.  The 
Veteran has contended that the fall, which resulted in the 
head trauma, was actually caused by him taking the 
medication, Xanax, for PTSD, but there is no objective 
evidence of record to support this contention.  However, the 
Veteran and his representative have also alleged that the 
Veteran's vertigo is aggravated by the medications he takes 
for PTSD.

Specifically as regards the question of aggravation, the 
September 2008 VA examiner, an ENT physician, reviewed the 
relevant record, including the other medical evidence 
discussed above, and examined the Veteran.  Based on this 
examination and review, the examiner found that although the 
Veteran's vertigo is not directly aggravated by the 
medications he takes for his service-connected PTSD, the 
vertigo is aggravated by dizziness caused by the medications.  
Thus, while this opinion does not support a finding of a 
direct link between the Veteran's PTSD medications and 
increased severity of the vertigo, it does support a finding 
that aggravation of the vertigo results from the effect (i.e. 
dizziness) of the PTSD medications.  Accordingly, the Board 
finds that the opinion establishes a sufficiently clear-
albeit, somewhat indirect-relationship between the PTSD 
medications and the aggravation of the vertigo to supporting 
a finding of secondary service connection based on such 
aggravation.  Significantly, there is no medical opinion of 
record on the question of the aggravation of the Veteran's 
vertigo that contradicts the September 2008 examiner's 
opinion.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107;  Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

Given the totality of the evidence, and with resolution of 
all reasonable doubt on the question of aggravation by 
service-connected disability in the Veteran's favor, the 
Board finds that the criteria for secondary service 
connection for vertigo, on the basis of aggravation, are met.  

As a final point, the Board notes that, effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on 
an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  While the amendment may have some bearing on the 
assignment of the disability rating, here, in adjudicating 
the matter of  service connection, the Board has (as the RO 
did) applied the version of the regulation in effect at the 
time the Veteran filed his claim.  



ORDER

Secondary service connection for vertigo, on the basis of 
aggravation, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


